DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of 35 U.S.C. 102 which forms the basis for all anticipatory rejections set forth in this Office action:
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 5, 6, 7, and 8 are rejected under 35 U.S.C. 102 as being anticipated by the translation of DE 102010044886 to Marcel (provided by applicant).
Regarding claims 1 and 8 Marcel discloses a first metallic material (4) [0033], a different material (2) [0032] with a through part (gap with element 14, Fig. 4), difficult to weld together [0033], the second material stacked on the first (Fig. 4), a molten welding wire (24)comprising a similar metal to the first metallic material [0008] bonded by arc welding through the through part along a thickness of and into the through part of the first metallic material (Fig. 4), the wire deposited to form a flange (16) on an upper surface of the different material and surrounding the through part (Fig. 4), the first and different materials fixed by a compressive force [0023, 0030], the different material with a lower melting point than the first material (ie. Al or plastic v. steel) and with a larger thickness [0039], and there can be arc welding with a consumable electrode [0028]. Additionally, the patentability of the product does not depend on its method of production. MPEP 2113.
Regarding claims 4, 5, 6, and 7 Marcel further discloses that the molten wire is deposited onto a region of the upper surface of the different material (2) surrounding the through part (gap with element 14) (Fig. 4), and the welding process includes a plurality of welding conditions [0040], and the different material can be resin (plastic [0032]). Additionally, the patentability of the product does not depend on its method of production. MPEP 2113.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over the translation of DE 102010044886 to Marcel in view of the translation of JP S52114446 (provided by applicant).
Regarding claims 2, 3, and 9 Marcel further discloses that the different material has a recess (gap) containing the through part (14), the different material (2) tacked on the first material (4) with the recess facing up (Fig. 4). Additionally, the patentability of the product does not depend on its method of production. MPEP 2113.
However, Marcel does not disclose that the flange is in the recess, a protruding junction, nor that the different material has a tapered part.
However, JP S52114446 discloses a tapered through part (at angle theta in material 2) in the different material (2) (Fig. 4), a protruding junction (tapered part of angle in material 1) (Fig. 4), the different material with a larger recess/tapered part than the protruding junction of the first material (1), the through part (filler) smaller than the top of the protruding junction (Fig. 4), and the flange entirely in the recess (Fig. 4). Additionally, the patentability of the product does not depend on its method of production. MPEP 2113.
The advantage of utilizing a tapered through part in the different material, a protruding junction, the different material with a larger recess/tapered part than the protruding junction of the first material, the through part smaller than the top of the protruding junction, and the flange entirely in the recess is to smooth the upper surface of the junction structure. Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Marcel by utilizing a tapered through part in the different material, a protruding junction, the different material with a larger recess/tapered part than the protruding junction of the first material, the through part smaller than the top of the protruding junction, and the flange entirely in the recess with Marcel in order to smooth the upper surface of the junction structure.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A LAFLAME JR whose telephone number is (571)272-6489.  The examiner can normally be reached on Mon - Fri 7:00-7:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic, can be reached at 571-272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL A LAFLAME JR/Primary Examiner, Art Unit 3761